ON MOTION
PROST, Circuit Judge.

ORDER

Ronald E. Rogers moves to reinstate his appeal against Home Depot USA, Inc., Lowe’s Home Centers, Inc., and Northern Tool & Equipment Company, Inc. in light of the United States Bankruptcy Court for the District of Delaware’s recent order confirming a reorganization plan for DESA International and entry of a permanent injunction barring prosecution of any action against DESA. Rogers states that bankruptcy counsel for DESA does not oppose. Non-bankruptcy counsel for DESA, Home Depot, Lowe’s, and Northern Tool (collectively DESA) oppose. Rogers replies.
Before dismissing this appeal for the convenience of the court in view of the *427length of the bankruptcy proceedings involving DESA, we stayed the appeal against all of the defendants. In exercising our discretion to stay the appeal for all parties, we noted that DESA owed a duty to indemnify the other defendants and, thus, allowing the appeal to continue against any of the defendants could threaten DESA’s assets.
We now conclude that in light of the bankruptcy court’s injunction prohibiting actions against DESA and the likely length of the continuing DESA bankruptcy proceedings, reinstatement is warranted and the appeal should proceed against the non-debtor defendants-appellees. See Seiko Epson Corp. v. Nu-Kote Int’l, Inc., 190 F.3d 1360, 1364 (Fed.Cir.1999) (“In cases involving multiple parties ..., the courts have ‘disaggregated’ the proceedings so that claims against co-defendants who are not under the protection of the bankruptcy court may go forward[.]”).
IT IS ORDERED THAT:
(1) Rogers’ motion to reinstate his appeal against Home Depot, Lowe’s, and Northern Tool is reinstated.
(2) Rogers’ replacement brief is due within 60 days of the date of filing of this order.
(3) The revised official caption is reflected above.